Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our reports dated February 22, 2016, with respect to the consolidated financial statements and internal control over financial reporting included in the Annual Report of Paycom Software, Inc. on Form 10-K for the year ended December 31, 2015. We consent to the incorporation by reference of said reports in the Registration Statements of Paycom Software, Inc. on Form S-3 (File No. 333-204164) and Form S-8 (File No. 333-204134). /s/ GRANT THORNTON LLP Oklahoma City, Oklahoma
